IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                               No. 99-51172
                             Summary Calendar



                             CARRIE E. BEATY,

                                                     Plaintiff-Appellant,

                                   versus

         KENNETH S. APFEL, Commissioner of Social Security,

                                                         Defendant-Appellee.

                         --------------------
            Appeal from the United States District Court
                  for the Western District of Texas
                       USDC No. SA-98-CV-436-HG
                         --------------------
                            August 21, 2000

Before JOLLY, SMITH, and DUHÉ, Circuit Judges.

PER CURIAM:1

     Carrie    E.   Beaty    appeals    the   district     court's   judgment

affirming     the   Commissioner   of    Social   Security's     denial   of

disability benefits.        Beaty argues that there is no substantial

evidence to support the Commissioner's decision.            Having reviewed

the entire record, we find that the decision was supported by

substantial evidence and the proper legal standards were used in

evaluating the evidence.      See Bowling v. Shalala, 36 F.3d 431, 434

(5th Cir. 1994); Ripley v. Chater, 67 F.3d 552, 555-56 (5th Cir.

1995).

     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     Beaty asserts that the ALJ found that she did not have a

severe impairment prior to the expiration of her insured status on

June 30, 1992.    This assertion is incorrect.        The ALJ specifically

found that Beaty did have a severe impairment prior to June 30,

1992, but that her impairment did not preclude her from performing

her past relevant work.        Accordingly there is no merit to Beaty’s

contention    that    additional    medical    testimony     was   needed   to

establish that the condition existed prior to the expiration of her

insured status.

      Beaty also argues that the ALJ erred in discounting her

complaints of pain. Contrary to this assertion, the ALJ considered

the factors relevant to complaints of debilitating pain pursuant to

20 C.F.R. § 416.929.         There is substantial evidence to support

ALJ's finding that Beaty’s testimony regarding her functional

limitations and pain was not supported by the medical record and

was not credible.

     Beaty also asserts that the ALJ erred in determining that she

had the residual functional capacity to perform her past relevant

work as a waitress.        Beaty has not supported this assertion by any

argument     citing   to     evidence   in    the   record   or    case   law.

Accordingly, this issue has been abandoned.             Fed. R. App. P. 28

(a)(9); Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993) ;

Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748

(5th Cir. 1987).

     AFFIRMED.




                                        2